J-A06032-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 J.M.                                       :    IN THE SUPERIOR COURT OF
                                            :         PENNSYLVANIA
                                            :
                v.                          :
                                            :
                                            :
 B.M.                                       :
                                            :
                      Appellant             :    No. 1082 WDA 2020

             Appeal from the Order Entered September 17, 2020
     In the Court of Common Pleas of Allegheny County Family Court at
                         No(s): FD17-001973-002

BEFORE:       BENDER, P.J.E., LAZARUS, J., and McCAFFERY, J.

CONCURRING/DISSENTING MEMORANDUM BY BENDER, P.J.E.:

FILED: APRIL 30, 2021

        I concur with the Majority’s determination relating to Father’s first two

issues and that portion of its decision regarding the parties’ shared physical

custody of Child. However, I dissent from the Majority’s reversal of the trial

court’s order awarding Mother sole legal custody of Child.

        The Majority includes numerous citations to the trial court’s decision that

reveal the power and control that Father exerts over Mother. Moreover, many

of the trial court’s statements in response to the section 5328(a) custody

factors, in particular, its discussion in response to factor 13, and its statement

that a shared legal custody arrangement is simply untenable, support the trial

court’s conclusion that Mother should have sole legal custody. Simply because

both parties contribute to the toxic dynamics of their relationship, which the

Majority couples with the parties’ ability to perform daily parental duties, this
J-A06032-21



is not sufficient to overcome the trial court’s decision to award sole legal

custody to Mother. The trial court’s judgment is not manifestly unreasonable.

Moreover, the record certainly contains evidence to support the court’s

findings. Thus, I would affirm the trial court’s order in its entirety.




                                      -2-